 In the Matter of B. F. AvERY &SONS COMPANY, EMPLOYERandLODGE681,INTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERIn the Matter of B. F. AVERY & SONS COMPANY, EMPLOYERandELECTRICALWORKERSUNION LOCAL No. 369, INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, A. F. L., PETITIONERCases Nos. 9-RC-530 and 9-RC-535, respectively.DecidedSeptember 00, 1949DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, a consolidated hearing was held beforeWilliam A. McGowan, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.For the reasons given in paragraph 4, below, the motionsto dismiss the petitions made by the Employer and United Auto-mobileWorkers of America, Local Union No. 715, A. F. L., hereincalled the Intervenor, upon the ground that the units sought areinappropriate, are hereby denied.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.Th labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting comerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The appropriate unit; determination' of representatives :The Petitioner in Case No. 9-RC-530, herein called the IAM, seeksto sever from the existing plant-wide unit, a unit of all employees inthe Employer's maintenance machine shop and toolroom. The Peti-tioner in Case No. 9-RC-535, herein called the I. B. E. W., similarly86 N. L. R. B., No. 6.24 B. F. AVERY & SONS COMPANY25seeks to sever a unit of maintenance electricians.The Employer andthe Intervenorcontend that only the existingplant-wide unit is appro-priate.The Employeris a comparatively small manufacturer of farm ma-chinery, which presentlyemploys about 350 employees at its plant inLouisville,Kentucky.Since1941the Employer has recognized theIntervenoras bargaining representative of all its production andmaintenance employees, except foundry workers, who have been repre-sented by International Molders and Foundry Workers of America,AFL.Case No. 9-RC-530The toolroom and machine shop units that the I. A. M. seeks to severwould include all the employees in the toolroom and in the mainte-nance machine shop. The 2 groups have their headquarters in separatebuildings, and each is under the supervision of its own foreman. Themachine shop crew comprises 7 maintenance machinist mechanics, anunspecified number of shop machinists, a die fitter, a forging diemaker,2 helpers, a tool crib attendant, and an automotive repairman.Thetoolroom crew is composed of 13 tool and die makers and 3 toolroommachinists.'The maintenance machine mechanics work throughout the plant,keeping the plant machinery in repair, and occasionally making parts.The shop machinists work in the machine shop, making parts for useby the maintenance machine mechanics.The toolroom machinistswork in the toolroom making parts for tools and dies.All these em-ployees are highly skilled workmen who perform the usual duties ofthe machinist's trade.Taken together, and with other employees inthe machine shop and toolroom, they would form an appropriate unit,2except for the fact that, in this case, the Employer employs many otherskilledmachinists who differ from the maintenance and toolroommachinists only in that they do production work, making parts forthe machinery that issold bythe Employer, not for the machineryusedby the Employer. For example, there are 14 such skilled ma-chinists in the tractor machine shop, and 3 in the harvester shop.Asthe proposed unit of toolroom and machine shop employees comprisesonly a segment of a craft group possessing similar skills and perform-ing comparable work, we find that it is inappropriate.3I The record is not clear as to whether or not there is a tool crib attendant in thetool room.2Matter of International Harvester Company,79 N. L. R. B. 1452.8Matter of Et1 yl Corporation (Sodium and Tetraethyl Lead Areas),80 N. L. R. B. 6Matter of Teletype Corporation,79 N. L. R. B. 1051;Matterof ShellOil Company, In-corporated,79 N. L. R. B. 618;Matter of International Harvester Company, 77 N. L.R. B.520. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing, the IAM declared that it wishes to represent anypart of the unit sought which the Board might find appropriate.Thetoolroom alone, with its complement of 13 tool and die makers, whoform the craft nucleus, and 3 toolroom machinists who make partsfor the tools and dies, constitutes such a unit.4The toolroom em-ployees work only in the toolroom, which is separately located andunder separate supervision.The tool and die makers perform theusual duties of their craft.They are highly skilled employees whoseskills do not appear to be matched by those of related categories ofemployees elsewhere in the plant.Accordingly, we believe that thetoolroom employees may, if they so desire, constitute a separate unit,and properly may be severed from the existing plant-wide unit, not-withstanding a history of collective bargaining on a more comprehen-sive basis.Case No. 9-RC-535The Petitioner in this case, the IBEW, seeks to represent a unitof four electricians who constitute a part of the maintenance depart-ment.The group sought is composed of one leadman, two electricians,and one apprentice.The leadman and the electricians are highlyskilled craftsmen.The leadman is not a supervisor-he merely trans-mits to his fellow electricians the work orders given him by the main-tenance foreman who is the immediate supervisor of all the electri-cians.These employees are engaged exclusively in work relating toelectrical repair and maintenance throughout the plant.Althoughupon occasion an employee from a production department may be"lent" to the electricians as a helper, the electricians are not trans-ferred to other departments.These employees form an identifiable,homogeneous, and skilled craft group such as we have often held mayconstitute an appropriate bargaining unit, if they so desire, notwith-standing their previous inclusion in a broader unit.,'We shall direct separate elections in the following voting groups,excluding from each group all other employees, guards, and super-visors as defined in the Act :(1)All employees in the toolroom of the Employer's plant in Louis-ville,Kentucky.(2)All maintenance electricians at the Employer's plant in Louis-ville,Kentucky, including the leadman.However, we shall make no final unit determination at this time,but shall first ascertain the desires of the employees as expressed in4Matter of Robertshaw-Fulton Controls Company,77N. L. R. B. 316 ;Matterof GeneralMotors Corporation,74 N. L.R. B. 18;Matter of TheBeachCompany, 72N. L. R. B. 510.4Matter of InternationalHarvester Company(FortWayne,Indiana,Plant),80N. L. R. B. 1451. B. F. AVERY & SONS COMPANY27the elections hereinafter directed.If a majority in either votinggroup vote for the Petitioner for that group, they will be taken to haveindicated their desire to constitute a separate appropriate unit.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, elections by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees described in para-graph numbered 4, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction of Elections,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tions, and also excluding employees on strike who are not entitled toreinstatement, to determine :(a)Whether the employees in voting group (1) desire to be repre-sented, for purposes of collective bargaining, by Lodge 681, Inter-national Association of Machinists, or by United Automobile Workersof America, Local Union No. 715, A. F. L., or by neither; and(b)Whether the employees in voting group (2) desire to be repre-sented, for purposes of collective bargaining, by ElectricalWorkersUnion Local No. 369, international Brotherhood of Electrical Work-_ ers,A. F. L., or by United Automobile Workers of America, LocalUnion No. 715, A. F. L., or by neither.